Gober, Judge.
In the motion for a new trial error is assigned upon this-portion of the charge: “But that, if you shall find that title to 'be true, that John M. Tison under this 'deed, believing’ that the boundaries in this deed embraced the land in dispute, and 'those holding under him, :the plaintiffs in 'this case, held it in the manner as prescribed by law, for a period of seven years without being interfered with by this defendant or defendants, the court charges you that they would as against the defendants have acquired a paramount title-to the land in dispute.” There are other assignments of error; they may be discussed along with this.
In Beverly and McBride v. Burke, 9 Ga. 443, speaking of color of title, it isoeaid: “It may be defined to be a writing, upon its face professing to pass title, but which, does not do it, either from want of title in -the person making it, or from the defective conveyance 'that is used, — a. title that is imperfect, but mot so obviously so that it would be- apparent to one not skilled in 'the law.”
In White et al. v. Rowland, 67 Ga. 556, in discussing the. case under consideration this court says: “To claim a writing as color of title which shows by its teams a title against the claimants right, which, so far fawn passing title to -the-one in possession, passes title to one adverse to his possession, certainly would mot .aid a possession of seven years and establish a prescriptive right. One’s possession cannot be helped by a paper (in legal presumption) which is continuously pronouncing such holding unlawful.”
From Etowah etc. Mining Co. v. Parker, 73 Ga. 53: “It. needs no argument to show that deeds which designated no specified interest in the lands, and which did not de*793scribe them so that they could be located, were void for uncertainty. In order to be available as color of title, it was necessary to show that they had some connection with the premises in dispute.”
In the 70 Ga. 809, a case (Veal et al. v. Robinson) was. reversed because the court refused to charge a request among other things as follows: “Color of title is anything in writing purporting to convey title to the land, which defines the extent of the claim, it being immaterial how defective or imperfect the writing may be, so that it is a sign, semblance or color of title,” etc.
Prom 3 Washburn on Real Prop. (5 ed.) p. 167, we have: "And no one can claim color of title by deed, when entering upon land beyond what his deed purports to convey. As to what constitutes color of title, any instrument having' a grantor and a grantee, and containing a description of the lands intended to be conveyed, and apt words for their conveyance, gives color of title to the lands described. The color must arise out of some conveyance purporting to convey title to a particular tract of land. And a possession, under color of title, is with a claim of right by virtue of the colorable title.
To state the proposition is to argue it. There would be no certainty under a rule that substituted a man’s belief for' what a deed shows. This belief would be often under the pressure of personal interest. Such a rule would be antagonistic to every principle of construction. Parol evidence is inadmissible 'to add to, take from, or vary a written contract. Oode, §2757. Written evidence is considered of higher proof than oral, and in all cases where the parties have reduced their contract, agreement or stipulation to writing, and assented thereto, it is the best evidence of the same. Oode, §3762.
Por these reasons we think the exception to the charge is well taken, and the judgment is Reversed.